Citation Nr: 1427081	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boise, Idaho


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction is now at the RO in Boise, Idaho.

The Veteran expressed disagreement with several additional issues in his Notice of Disagreement in March 2010.  However, the Veteran only appealed the issue listed above in his VA Form 9 dated in May 2011.  Therefore, only the issue of entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent is currently before the Board.  The Veteran requested a hearing in his VA Form 9; however, in a writing dated in April 2014, the Veteran cancelled the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Manifestation of the Veteran's service-connected PTSD includes occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbance of motivation and mood and a history of interpersonal problems with family members and acquaintances.

2.  Manifestation of the Veteran's service-connected PTSD does not include occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and statements of the Veteran and his wife in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded a contracted VA psychiatric examination in April 2010 and a VA psychiatric examination in March 2011.  The Board finds that the examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issues in this instance dates to the original claims for service connection.  Id.  Consequently, the Board will evaluate the Veteran's disability as a claim for a higher evaluation of the original award.

The Veteran is currently rated at 30 percent for PTSD.  Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

III.  Analysis

The Veteran served during World War II and the record indicates that he participated in combat activity.  He was aboard a ship that was sunk.  He survived on a raft for several days, during which time his friend died.  This stressor was confirmed and service connection for PTSD was granted effective May 20, 2008.

A VA treatment note from April 2009 shows that the Veteran has been hospitalized once for a mental condition.  According to the April note, in January 2009, the Veteran was hospitalized "after it was determined that he was unable to care for his basic needs secondary to his dementia."  The note indicates that the "exact nature and progression of his dementia is unclear."  That same note also reported that the Veteran has a "probable history of PTSD."

There are two examination reports in the claims file.  The first was a contracted VA psychiatric examination conducted in April 2010.  The Veteran reported that he "has been prescribed by his primary care physician mirtazapine for depression or anxiety."  The report noted that he worked as a car salesman and had his own dealership in California.
Upon examination, the Veteran "stated that he cannot concentrate.  He has memory lapses.  He has nightmares and dreams all of the time.  He stated he thinks about [the incident in service] all the time. He stated some people easily irritate him.  He only has two friends.  He cannot tolerate crowded areas.  He cannot tolerate visitation with big family members.  He has threatened several times to kill himself, but he denied any suicidal ideation during the interview and never attempted suicide before.  He has a lot of anger outbursts.  He has visions and flashbacks from the World War II experience."

The examiner described the Veteran as being "very well dressed and accompanied by his son.  He had normal speech, normal thought process, full range of affect, low tone of voice, good eye contact, very articulate.  He denied any delusions or hallucinations.  He denied any inappropriate behavior. He denied any suicidal or homicidal ideation.  His hygiene looked perfect.  He was oriented in all spheres. His long-term, short-term and immediate memory were intact.  He denied any obsessive or ritualistic behavior.  He denied panic attacks, but has anxiety symptoms.  He denied symptoms of depression. He denied any impulse control problems.  He has anger outbursts but without any physical consequences."

The examiner documented the Veterans symptoms: "He has nightmares and dreams all the time about his experience when the ship sank and he was in the water 60 hours until he was rescued, but also he has constant dreams and nightmares about his best friend who died in his hands.  He has visions and flashbacks during the day about these incidences.  He avoids thinking or talking about his experience in World War II. He avoids places or people who will remind him of his experience in World War II. He has no interest in participation in any social activity.  He would rather be by himself. He feels estranged and detached from others.  He has full range of affect, as mentioned above.  He does not feel very optimistic that his symptoms will be completely resolved.  He has problems with sleep and nightmare and dreams, as mentioned.  He has anger outbursts.  He has poor concentration as one of his most mentioned symptoms.  He [jumps at] loud noises."

The examiner diagnosed the Veteran with PTSD and found that the Veteran "has all of the symptoms that fit the criteria of PTSD, including: A) He has been exposed to a traumatic events, which involved actual deaths and he himself was threatened death.  He responded with fear, helplessness and horror; B) The traumatic event is persistently experienced in recurrent recollection of the events, recurrent distressing dreams about the event, feeling as if the traumatic event is recurring and intense distress at exposure to similar events; C) Persistent avoidance of stimuli associated with the trauma by avoiding activities that arouse the event, inability to recall an aspect of the trauma, markedly diminished participation in activities, feeling detached and estranged from others; D) Persistent symptoms of increased arousal as difficulty falling or staying asleep, outbursts of anger, exaggerated startle response, difficulty with concentration; [and] E) Duration of the disturbance is more than one month."

The examiner noted that "prognosis is guarded."  The examiner also found that the "Veteran is mentally capable of performing skills of daily living...  He is not currently working any longer, but he has problems with social relationships, being isolated from his family most of the time in his own room and not willing to engage in social activities...  He has no difficulty in understanding simple or complex commands."

At the March 2011 VA examination, the Veteran's wife accompanied him.  He said he continues to suffer from constant nightmares.  He described being disoriented a lot.  He reported crying "a lot over the loss of his buddies."  The Veteran's wife said that when they were at the beach, the Veteran said he "would like to walk out there and meet his buddies."  He gets startled when people come up behind him.  He also "has difficulty getting along with people."  These symptoms were described as constant, continuous and ongoing.  The claimant alleged that "the symptoms affect total daily functioning which results in" him having a hard time "getting along with people."

One of the Veteran's previous jobs was working at a telephone company.  He described having conflicts with his supervisor.  He also said that when he was a cars salesman he "made accusations against other salesmen."  He also indicated he had irrational jealousy of his wife.  He reported having 65 years of trouble sleeping.  He reported not having a history of violent behavior and did not indicate a history of suicide attempts.

The Veteran reported "not receiving treatment for his condition."  During the year before the VA examination, the Veteran received psychotherapy as often as 1 time per month and the "response has been fair."  The Veteran has been hospitalized once for mental problems in 2009, as discussed above this was for his dementia.
The Veteran said his current relationship with his brother is "very poor."  They do not currently communicate.  He described his relationship with his wife as "very good."  He described his relationship with his children as "good."  The Veteran's wife explained that the family relations were not always good.  She reported that several years ago they were estranged for some time.

The examiner reported that the Veteran changed jobs a lot and got laid off more than once.  The Veteran would get jealous at church dances and want to fight somebody.  The Veteran reported that he stopped working 23 years before the examination.  He retired at 62 due to difficulties with his legs and back.

The examiner reported that there are "recurrent recollections of the event which continue to persist...  There are recurring distressing dreams of the event which continue to persist."  The examiner also reported that the Veteran "has psychological reactivity to cues that symbolizes an aspect of the event which continues to persist.  The [Veteran] states [that] if he sees ships in movies or on [television], he starts to get anxious, with increased heart rate."

The examiner reported that "orientation is within normal limits.  Appearance and hygiene are appropriate.  Behavior is appropriate.  [The Veteran] maintains good eye contact during the exam.  Affect and mood are normal.  Communication is within normal limits.  Speech is within normal limits.  [The Veteran] shows impaired attention and/or focus.  He has difficulty remembering current events, and his wife says, some blocks of memory, but it happened just suddenly in the past few months.  Panic attacks are absent.  There are signs of suspiciousness with the following examples:...if she's going out with the girls, he will ask, if there will be any guys there?  There is no report of a history of delusions.  At the time of examination, there was no delusion observed.  There is no report of a history of hallucinations.  At the time of examination, there was no hallucination observed.  Obsessive compulsive behavior is absent."

The examiner also reported the following: "Thought processes are appropriate.  [The Veteran] is able to understand directions.  He does not have slowness of thought nor does he appear confused.  Judgment is not impaired.  Abstract thinking is normal.  Memory is impaired and the degree is mild...  He forgets names, directions, recent events...  Suicidal ideation is absent.  Homicidal ideation is absent.  There are behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and are described as anger with others, and irrational jealousy.  He has had a hard time at work because of arguing.  It was noted in the interview that he repeated himself several times, having forgotten what he said."

The examiner diagnosed the Veteran with Vascular dementia and PTSD.  His GAF score was 45.  The examiner noted that the Veteran should receive psychiatric care and that the prognosis for the psychiatric condition was good.

The claims file, including the Veteran's Virtual VA claims file, includes further treatment notes and suicide assessments, but the findings of those notes do not contradict or add more information than offered in the two examination reports.

The Veteran submitted statements and statements from his wife.  In this case, the Veteran and his wife are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the symptoms described in the lay evidence do not differ from what was reported to and considered by the examiners.

The Veteran is currently rated at 30 percent; however, he is entitled to a rating of 50 percent.  Giving the benefit of the doubt to the Veteran, the Board concludes that a 50 percent rating, but not higher, is warranted.  The evidence indicates that the Veteran has a history of interpersonal problems with co-workers and family members that make it difficult to establish and maintain effective work and social relationships.  Finally, the Veteran's GAF score of 45, in conjunction with his demonstrated symptoms, support a rating of 50 percent.

A higher rating of 70 percent is not warranted.  A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The medical evidence of record does not demonstrate the existence of these symptoms.  The Veteran does not have suicidal ideation or participate in obsessional rituals.  His speech and communication were described as being within normal limits.  He does not suffer from panic attacks or from constant depression.  His affect and mood were described as normal upon examination.  The examiners described him as being in control of his impulses.  His thought processes were described as appropriate and he is able to understand directions.  He does not have slowness of thought and his judgment is not impaired.  His abstract thinking was also described as normal.  While he has difficulty establishing and maintaining effective work and social relationships, he is not described as unable to do so.  He currently has good relationships with his wife and children.

In summary, for the reasons set forth above, the Board finds that a rating of 50 percent, but not higher, is warranted.




IV.  Other Considerations

An extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment and frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

There is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not claimed, and there is no evidence in the file, that the Veteran's PTSD has presented a marked interference with employment.  The evidence demonstrates that the Veteran retired many years ago due to a bad back and bad knees.  Further, the medical evidence reflects that the Veteran has not had frequent hospitalizations related to his PTSD.  Thus, consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran reported that he retired for reasons unrelated to his PTSD.  Thus, an unemployability claim is not raised.
ORDER

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) of 50 percent, but not higher, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


